Case 4:19-cv-01424-YGR Document 159-5 Filed 08/19/20 Page 1 of 6




              EXHIBIT D
     Case 4:19-cv-01424-YGR Document 159-5 Filed 08/19/20 Page 2 of 6



                                                                Page 1

1                 UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA
2                 Case No.:       4:19-cv-1424-YGR
3
4
5    THE VINEYARD HOUSE, LLC,
6
7                        Plaintiff,
8    vs.
9
10   CONSTELLATION BRANDS U.S. OPERATIONS, INC.,
11
12                       Defendants.
     _________________________________________________/
13
14
15
                     Veritext Legal Solutions
16                   1400 Centrepark Boulevard, Suite 605
                     West Palm Beach, FL 33401
17                   Tuesday, December 17, 2019
                     9:18 a.m. to 4:26 p.m.
18
19
           VIDEOTAPED DEPOSITION OF JEREMY JUSTIN NICKEL
20
21
22   Taken before MARIA E. REEDER, RPR, FPR
23   and Notary Public for the State of Florida at
24   Large, pursuant to Notice of Taking Deposition
25   filed in the above cause.
     Case 4:19-cv-01424-YGR Document 159-5 Filed 08/19/20 Page 3 of 6



                                                               Page 20

1    I can't tell you the answer to that.             I'm sorry.
2            Q   Do you know if you were aware of To Kalon
3    when you were growing up in Napa Valley?
4            A   I was not.      I believe, you know, To Kalon
5    came to my attention in 2011, when I had a historical
6    research company do a title search on the farmhouse
7    that my father left me, along with nine acres that we
8    always called The Vineyard House.
9                I had them do research because I thought
10   that the farmhouse was part of Far Niente's history
11   and that the vineyard owner -- vineyard manager
12   owned -- lived in the farmhouse.            And I told the
13   historians my understanding of it, and they
14   conducted their research and submitted a report to
15   me telling me that it was not part of Far Niente's
16   history.    In fact, it was part of William Baldridge
17   and H.W. Crabb's history.
18           Q   And what was this research company that you
19   used?
20           A   The name of the company is ARG, which is --
21   what's the word I'm thinking of?            It stands for
22   Architectural Research Group.
23           Q   So you had -- so your father bequeathed you
24   nine acres upon his passing and you conducted a title
25   search and it was in that title search that you
     Case 4:19-cv-01424-YGR Document 159-5 Filed 08/19/20 Page 4 of 6



                                                               Page 21

1    learned of the term "To Kalon"?
2          A     Correct.
3          Q     Okay.     So prior to that point, you don't
4    recall like anyone in your family ever mentioning the
5    term "To Kalon"?
6          A     I mean, you know, it's very possible.              I
7    played in the To Kalon Vineyards as a kid with the
8    Mondavis, so I didn't know what it meant until many
9    years later.
10         Q     So the name To Kalon appears in the title
11   search for the nine acres?
12         A     I don't know.
13         Q     But that's where you first saw the term, is
14   when Architectural Resources [sic] Group conducted
15   that title search?
16               MR. ZWANG:      Is that a question?
17               MR. KANE:      Yes.
18               MR. ZWANG:      He's already testified about
19         where he first saw the word "To Kalon," so that
20         question has been asked and answered.
21   BY MR. KANE:
22         Q     But you don't recall if that was in the
23   actual title search documents, the term "To Kalon"?
24         A     I don't believe so.         To Kalon came to my
25   attention after learning about H.W. Crabb.               I learned
     Case 4:19-cv-01424-YGR Document 159-5 Filed 08/19/20 Page 5 of 6



                                                               Page 94

1    I threw.
2                Do you have the --
3          Q     Is this the party that you hosted down in
4    Wellington, Florida?
5          A     That is correct.
6          Q     At your horse farm?
7          A     Yes.    I brought a hard copy with me that,
8    you know, I'm willing to let you guys see if you're
9    interested.
10         Q     We'll take a look at that during a break.
11               Okay.     If you look on page -- I'm
12   referring to the Bates number at the bottom, TVH and
13   it's 0002520.
14         A     Okay.
15         Q     I think it says "Page 3 - Front" at the top
16   of the document?
17         A     Page 3 - front.        Okay.
18         Q     If you go down to the second paragraph where
19   it says, "The Vineyard House is a little-visited side
20   valley in the foothills."
21               Do you see that?
22         A     Yes, I do.
23         Q     And then it says, "It's known as Halter
24   Valley."
25         A     Yes.
     Case 4:19-cv-01424-YGR Document 159-5 Filed 08/19/20 Page 6 of 6



                                                               Page 95

1            Q    Is that a known name for the valley in which
2    The Vineyard House resides?
3            A    So the name Halter Valley is the name that
4    my father told me it was called.            So growing up,
5    that's what my dad referred to it as, and that's what
6    I always knew it as.
7                 But, unfortunately, over the last six
8    years of my research, I haven't been able to find
9    any sort of historical documentation to support that
10   name.
11           Q   So you've never seen Halter Valley on a map?
12           A   No.
13           Q   Okay.     Do you know why it was called Halter
14   Valley?
15           A   I do not know why it was called Halter
16   Valley.     I've speculated.
17           Q   And -- well, it says in this document that
18   it was named after the type of show horses that used
19   to be kept on the property.
20           A   That is inaccurate, unfortunately.
21           Q   Okay.     And so what -- so is it your
22   understanding that there were not show horses that
23   were kept on the property?
24           A   There were not show horses kept on my part
25   of H.W. Crabb's To-Kalon Estate.
